Olivee, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” attached hereto and made a part hereof, are before me on a written stipulation of submission wherein the parties agree to a set of facts which establish that the proper basis for appraisement of the merchandise covered by these cases is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value for each of the items in question is the invoice unit value plus packing, and I so hold.
Judgment will be rendered accordingly.